Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 06/29/2022 overcomes the previously raised 112 rejections. Since these were the only outstanding rejections, the application is now in condition for allowance. 

Allowable Subject Matter
Claims 1-20 (20 claims) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Hardin (US 7,108,244), Shaw (US 3,145,733), Smolensky (US 1,950,575), Atkinson (US 3,053,500) and Bayyouk (US 2020/0400140). Harding, Shaw, Smolensky, Atkinson and Bayyouk teaches of various examples of reciprocating valves comprising at least a reciprocating valve body/member with a sealing surface and fixed valve seat with a seating surface similar to applicant’s general invention. Notice that the prior art fails to disclose the particular structure of the sealing surface 108 and the seating surface 112 as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of “A valve body, comprising: a base portion including a radially outer edge wherein the base portion includes a sealing surface, circumferentially disposed around a central axis, and including a first portion including a radially inner edge of the sealing surface, a second portion including a radially outer edge of the sealing surface, and a third portion connecting the first portion and the second portion, wherein the base portion is arranged to be displaced to contact the third portion of the sealing surface with a seating surface of a valve seat of a valve to block flow through the valve; and wherein the first portion of the sealing surface tapers from the third portion of the sealing surface to the radially inner edge of the sealing surface, or the second portion of the sealing surface tapers from the third portion of the sealing surface to the radially outer edge of the sealing surface”; “A valve seat, comprising: a base portion; and, a seating surface connected to the base portion, circumferentially disposed around a central axis, and including a first portion including a radially inner edge of the seating surface, a second portion including a radially outer edge of the seating surface, and a third portion connecting the first portion and the second portion, wherein the third portion of the seating surface is arranged to be contacted by a sealing surface of a valve body of a valve to block flow through the valve; and wherein the first portion of the seating surface tapers from the third portion of the seating surface to the radially inner edge of the seating surface, or the second portion of the seating surface tapers from the third portion of the seating surface to the radially outer edge of the seating surface”; and “A valve, comprising: a valve seat circumferentially disposed around a central axis and including a seating surface with a radially outer edge furthest from the central axis, a radially inner edge closest to the central axis, and a first portion; and, a valve body circumferentially disposed around the central axis and including a sealing surface with a radially outer edge furthest from the central axis, a radially inner edge closest to the central axis, and a first portion, wherein the valve body is displaceable between a closed position and an open position; wherein in the closed position of the valve, the first portion of the sealing surface is in contact with the first portion of the seating surface to block flow through the valve; wherein the sealing surface tapers from the first portion of the sealing surface to one of the radially inner edge of the sealing surface or the radially outer edge of the sealing surface, or the seating surface tapers from the first portion of the seating surface to one of the radially inner edge of the seating surface or the radially outer edge of the seating surface; and wherein in the open position of the valve, the first portion of the sealing surface is free of contact with the first portion of the seating surface” in combination with all the limitations as claimed in claims 1-20 and as shown in at least Figs. 10-11 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753